DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/13/21 have been fully considered but they are not persuasive. In regards to applicant’s arguments that none of the references teach “a plurality of network interfaces for remote access is associated with one user account and a displayed folder is different even for the same user depending on the network interface through which the access is performed,” the examiner respectfully disagrees.
As per the first part of the argument, it is noted that Kawaguchi teaches that a user can have access to multiple networks, paragraphs 111 and Fig. 6. As shown the user can have access to a corporate network, a department network, or all of the networks, which is called free. Ohara is used to show that each network can be connected to a network interface, paragraph 39. The combination would of the two references would yield allowing for multiple network interface accesses for one user. Therefore, Ohara in view of Kawaguchi does teach “a plurality of network interfaces for remote access is associated with one user account.”
As per the second part of the argument, the examiner notes that this is not what the limitations of claims state. The examiner is interpreting this part of the argument to be representative of the newly amended third unit. The third unit, according to the claims, states that the list information is transmitted based on the network interface, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9, 19, 20, 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohara (US 2019/0294391) in view of Kawaguchi (US 2016/0286084) further in view of Lee (US 2007/0030511).

Regarding Claim 1, Ohara teaches an image processing apparatus (Paragraph 2) with configured to function as a web server (Paragraph 33, wherein the boxes are part of the MFP and therefore it functions as a web server), the image processing apparatus comprising:

a second network interface configured to connect to a first network (Paragraph 39, wherein there are a plurality of network interfaces);
a storage on which a plurality of folders capable of containing a document data is arranged (Paragraph 32, wherein there are plurality of boxes. A box is known to be analogous to a folder, paragraph 32); and
one or more controllers (Paragraph 28, wherein there is a controller) configured to function as;
a first unit configured to associate a first folder among a plurality of folders with a first interface and associate a second folder among a plurality of folders with a second interface (Paragraph 47-49 and Figure 5, wherein the box can correspond to the network interface, group. A box is known to be analogous to a folder, paragraph 32). 
Ohara does not teach a second unit configured to manage a plurality of user accounts associated with network information corresponding to one or more networks for allowing each of the plurality of the user accounts a remote access from the one or more networks corresponding to the associated network information, wherein one user account of the plurality of user accounts is associated with both the first network and the second network.
a third unit configured to transmit first list information to the one user account based on access of the one user account to the web server via the first network interface and transmit second list information to the one user account based on access of the one user account to the web server via the second network interface,
wherein the first list information includes identification information of the first folder but does not include identification information of the second folder, and the second list information includes identification information of the second folder but does not include the identification information of the first folder.

Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Ohara performs the same function as it does separately of restricting access based on network interfaces.  Kawaguchi performs the same function as it does separately restricting access to networks based on user information.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The result of the combination would have been predictable and resulted in modifying the invention of Ohara to include restricting access to the network based on user information, as disclosed by Kawaguchi thereby allowing for restriction of print jobs based on user ID and network interfaces. The list of print jobs displayed would be restricted based on the network interface allowed by the user.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention made.
Ohara in view of Kawaguchi does not teach a third unit configured to transmit first list information to the one user account based on access of the one user account to the web server via the first network interface and transmit second list information to the one user account based on access of the one user account to the web server via the second network interface,
wherein the first list information includes identification information of the first folder but does not include identification information of the second folder, and the second list information includes identification information of the second folder but does not include the identification information of the first folder.
Lee does teach a third unit configured to transmit first list information to the one user account based on access of the one user account to the web server via the first network interface and transmit second list information to the one user account based on access of the one user account to the web server via the second network interface (Paragraph 61, wherein a list is obtained based on the FTP server. This list is only obtained if the user is authorized. Multiple FTP servers could be present, paragraph 42),
wherein the first list information includes identification information of the first folder but does not include identification information of the second folder, and the second list information includes identification information of the second folder but does not include the identification information of the first folder (Paragraph 61, wherein a list is obtained based on the FTP server. This list is only obtained if the user is authorized. Multiple FTP servers could be present, paragraph 42. The only thing displayed the user is what corresponds to that FTP server).
Ohara and Lee are combinable because they both deal with job processing folders.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Ohara in view of Kawaguchi with the teachings of Lee for the purpose of determining the access rights of every file and/or transmission (Lee: Paragraph 8).

Regarding Claim 3, Ohara further teaches wherein the controller transmits second list information to an external device as a response of a request (Paragraph 94, wherein the display information can be a web page in response to a storage or retrieval request).

Regarding Claim 5, Ohara further teaches wherein the controller transmits the first list information corresponding to a plurality of pieces of document data contained in the first folder (Paragraphs 94 and 96, wherein there can be a list of documents in the folder. All displays can display information in a web page).

Regarding Claim 9, Ohara further teaches wherein the image processing apparatus is operable in one of a first mode in which the first list information corresponding to the first folder is included in a web page and a second mode in which the second list information corresponding to the second folder is included in the web page (Paragraphs 43 and 47, wherein the information can be restricted, but doesn’t have to be. The list includes both common access boxes and private boxes).

Regarding Claim 19, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Regarding Claim 20, Ohara further teaches wherein a web page for using a function of uploading document data held by an external device to a designated folder in the image processing apparatus (Paragraph 60, wherein the user can upload documents).

Regarding Claim 23, Ohara further teaches wherein a web page for using a function of transmitting document data in the first folder to an external destination (Paragraph 36, wherein the user can transmit a document).

Regarding Claim 24, Ohara further teaches a printing device configured to form an image on a sheet (Paragraph 29, wherein there is a printer).



Regarding Claim 26, Ohara further teaches wherein the information of the first folder is a name of the first folder (Paragraph 49, wherein the box, folder, has a name).

Regarding Claim 27, Ohara further teaches wherein the information of the first folder in the web page is a selectable object (Paragraph 67, wherein the box has to be selectable if it is able to be used).

Regarding Claim 28, Ohara further teaches wherein the second folder is associated with other network interface different from the second network interface (Paragraph 47, wherein the boxes are associated with different network interfaces).

Claims 7, 8, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohara (US 2019/0294391) in view of Kawaguchi (US 2016/0286084) further in view of Lee (US 2007/0030511) further in view of ordinary skill in the art.

Regarding Claim 7, Ohara further teaches a display device for displaying information (Paragraph 29, wherein there is a display device).
Ohara in view of Kawaguchi further in view of Lee does not teach wherein the controller causes the display device to display a screen for designating one of first 
As per the previously uncontested official notice, it is taken that it would have been obvious to one of ordinary skill to have the ability to modify the access control list of Ohara. It is known that there will be a need to modify whom and what can have access to a storage based on new users entering the network as well as old users leaving the network. For security reasons it is important to keep the list updated.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to modify the teachings of Ohara in view of Kawaguchi further in view of Lee for the purpose of allowing for flexibility in access right to help increase the security of access rights.

Regarding Claim 8, Ohara in view of Kawaguchi further in view of Lee does not teach wherein the screen is a screen on which network information to be associated with the at least one of the plurality of folders is designatable from a pull-down menu.
As per the previously uncontested official notice, it is taken that any information can be presented in the form of a pull-down menu. The pull-down menu allows for quick access to certain information and easily making selections to navigate to that information while maintaining the current screen. This can help improve user efficiently.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to modify the teachings of Ohara in view of 

Regarding Claim 21, Ohara in view of Kawaguchi further in view of Lee does not teach wherein a web page for using a function of copying document data in the first folder to another folder.
As per the previously uncontested official notice, it is taken that it would have been obvious to one of ordinary skill to be able to copy documents when there is access to two folders. A standard folder browser and document manipulation interface allows for moving and copying of files between folders. This creates for an ease of use as well as greater organization for the user.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to modify the teachings of Ohara in view of Kawaguchi further in view of Lee for the purpose of allowing for easier access as well as providing the user with the ability to organize files and share files. 

Regarding Claim 22, Ohara in view of Kawaguchi further in view of Lee does not teach wherein a web page for using a function of copying document data in another folder to the first folder.
As per the previously uncontested official notice, it is taken that it would have been obvious to one of ordinary skill to be able to copy documents when there is access to two folders. A standard folder browser and document manipulation interface allows 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to modify the teachings of Ohara in view of Kawaguchi further in view of Lee for the purpose of allowing for easier access as well as providing the user with the ability to organize files and share files. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433.  The examiner can normally be reached on M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699